


110 HRES 565 IH: Amending the Rules of the House of

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 565
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Sali (for
			 himself, Mr. Chabot,
			 Mr. Garrett of New Jersey,
			 Mr. Pitts,
			 Mr. Goode,
			 Mr. Akin, Mr. Herger, Mr.
			 Price of Georgia, Mr.
			 Linder, Mr. Hoekstra,
			 Mr. Bartlett of Maryland,
			 Mr. Shadegg,
			 Mr. Lamborn,
			 Mr. Doolittle,
			 Mr. Bishop of Utah,
			 Mr. Pearce,
			 Mrs. Blackburn,
			 Mr. Conaway,
			 Mr. Paul, Mr. Weldon of Florida,
			 Mr. Cole of Oklahoma,
			 Mr. Gingrey,
			 Mr. Fortuño,
			 Mr. Feeney,
			 Mr. Pence,
			 Mrs. Myrick,
			 Mrs. Drake, and
			 Mr. Davis of Kentucky) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to provide for division of the question on the legislative
		  proposals involved to allow separate votes on disparate
		  matters.
	
	
		That clause 5(a) of rule XVI of the Rules
			 of the House of Representatives is amended by inserting (1)
			 after (a) and by inserting at the end the following new
			 subparagraph:
			
				(2)In deciding upon the question of
				division, the division shall depend on the legislative propositions involved
				and not upon grammatical
				structure.
				.
		2.Clause 6(c) of rule XIII of the Rules of
			 the House of Representatives is amended by striking the period at the end of
			 subparagraph (2) and inserting ; or and by adding at the end the
			 following new subparagraph:
			
				(3)a rule or order
				that would waive clause 5 of rule
				XVI.
				.
		
